Title: To Alexander Hamilton from Benjamin Stoddert, 19 July 1799
From: Stoddert, Benjamin
To: Hamilton, Alexander


Dr sir
Navy Dept. 19 July 1799.

I have directed the commanding officer of the Constellation, to conform strictly to the health regulations of the City. I shall deem it unpardonable conduct if he has not already done so.
I very much fear, that Talbot after all, will not go out in the Constitution—or if he Should, that Truxton will quit the Service. This avarice of rank, in the infancy of our Service, is the Devil. What think you of an early introduction of this principle in the Navy Service—I presume not to meddle with the land—that the Prest may appoint if he pleases, a Lt. to command the oldest Captains on any particular enterprize? I ask not this in levity, but for your serious opinion. I have thought for sometime, of getting Truxton, & some other Capts. of more understanding, to go on a cruise under the command of a younger officer. Something like this, or the British practice of laying by indifferent men on half pay, must be adopted—or the best concerted plans will be ruined in the execution.
I have the honor to be   with very great esteem D sir   Yr most Obed Sevt
Ben Stoddert
